DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed 11/18/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the spacer projection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sundberg et al. (US Patent No. 4,605,235).
For reference characters A-D refer to the following:

    PNG
    media_image1.png
    374
    608
    media_image1.png
    Greyscale

Regarding claim 1, the Sundberg et al. (hereinafter Sundberg) an assembly for rotational equipment (Fig. 1), comprising: 
a housing (4 or 6) comprising a bore (bore of 4 or 6) and an annular groove (groove of 4 or 6 holding seal) that extends axially along a centerline into the housing from the bore; 
a carrier (40) projecting axially along the centerline into the annular groove, the carrier configured to translate axially along the centerline relative to the housing (Fig. 1); 

a seal element (20) mounted to the carrier and arranged within the bore;
the carrier including a carrier base (A) and a plurality of flanges (B,C) arranged circumferentially about the carrier base;
each of the plurality of flanges configured with an L-shaped geometry when viewed in a plane tangent to the carrier (Fig. 1); and
the seal element nested within a notch (D) of the carrier base.
Regarding claim 2, the Sundberg reference discloses the spring element comprises a wave spring (Fig. 1).
Regarding claim 3, the Sundberg reference discloses the seal element comprises a carbon seal element (Abstract).
Regarding claim 4, the Sundberg reference discloses an anti-rotation feature (36) configured to prevent or limit rotation of the carrier about the centerline.
Regarding claim 5, the Sundberg reference discloses a spacer (40) arranged within the bore, the carrier arranged axially between the spacer and the spring element (Fig. 1).
Regarding claim 6, the Sundberg reference discloses a snap ring stopper (e.g. 36) configured to secure the spacer within the bore.
Regarding claim 7, the Sundberg reference, as best understood, discloses a first of the plurality of flanges is configured to circumferentially engage the spacer projection (Fig. 1).

Regarding claim 8, the Sundberg reference discloses a first of the plurality of flanges is configured to axially engage the spacer (Fig. 1, e.g. indirectly).
Regarding claim 9, the Sundberg reference discloses the carrier includes a flange axially engaged by the spring element (Fig. 1).
Regarding claim 11, the Sundberg reference discloses a spacer (66) arranged within the annular groove axially between the housing and the spring element.
Regarding claim 12, the Sundberg reference discloses the seal element is completely axially overlapped by the housing (Fig. 2).
Regarding claim 13, the Sundberg reference discloses a washer (52) engaged axially between the carrier and the spring element.
Regarding claim 14, the Sundberg reference discloses a washer (52) engaged axially between the spring element and the housing.
Regarding claim 15, the Sundberg reference discloses a secondary seal element  (e.g. o-ring) configured to seal a gap between the carrier and the housing.
Regarding claim 16, the Sundberg reference discloses a rotating structure (16) rotatable about the centerline and comprising a seal land (12), the seal element configured to seal a gap between the carrier and the seal land (Fig. 2).
Regarding claim 17, the Sundberg reference is capable of being used a gas turbine engine.
Regarding claim 18, the Sundberg reference discloses an assembly for rotational equipment (Fig. 2), comprising: 

a carrier (26) partially received within the groove, the carrier configured to translate axially along a centerline relative to the housing (Fig. 2); 
a spring element (32) arranged within the groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 2); and 
a seal element (20) fixedly mounted to the carrier (e.g. indirectly), the seal element completely axially overlapped by the housing (Fig. 2).
Regarding claim 19, the Sundberg reference discloses the housing is further configured with a bore (bore of 4 or 6); and 
the seal element is located within the bore (Fig. 2).
Regarding claim 20, the Sundberg reference discloses an assembly for rotational equipment (Fig. 2), comprising: 
a housing (4 or 6) configured with a groove (groove of 4 or 6); 
a carrier (26) partially received within the groove, the carrier configured to translate axially along a centerline relative to the housing (Fig. 2); 
a spring element (32) arranged within the groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 2); 
a seal element 20) mounted to the carrier; and 
a spacer mounted (40) to the housing axially adjacent the carrier, wherein the carrier comprises an L-shaped flange configured to at least one of axially or circumferentially engage the spacer (Fig. 2) and wherein the L-shaped flange has an L-shaped geometry when viewed in a plane tangent to the carrier (Fig. 2).

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the flanges making a L-shaped geometry, the argument is not persuasive. The claims do not require a “L” or upper case L shaped geometry. It is further noted that that each “L-shaped” flange is actually made from two separate flanges and the current claims, as amended, do not require the two separate flanges to make a single “L-shaped” flange.
With regards to the applicant’s argument of the rejection of claims 18 and 19, the argument is not persuasive because the seal of the Sundberg reference is at least rotationally fixed to the carrier.
With regards to the applicant’s argument of the rejection of claim 20, the argument is not persuasive because the claim does not require a “L” or upper case L shaped geometry. It is further noted that that each “L-shaped” flange is actually made from two separate flanges and the current claim, as amended, do not require the two separate flanges to make a single “L-shaped” flange.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GILBERT Y LEE/Primary Examiner, Art Unit 3675